Wallace, Circuit Judge,
(dissenting.) I cannot agree with my Brother Shipman in this case. I think that the handkerchiefs in controversy, being hemmed as well as ornamented, are “especially enumerated or provided for” by paragraph 325. It is unreasonable to suppose that congress intended to impose a higher duty upon cotton handkerchiefs having a plain, cheap hem than upon those having an ornamented and more expensive hem. I think that the term “hemmed handkerchiefs” is descriptive rather than denominative. It means the same thing as though it read “handkerchiefs hemmed,” or “handkerchiefs having a hem.” The case is somewhat analogous to Binns v. Lawrence, 12 How. 9. The importations are none the less hemmed handkerchiefs because they are also ornamented ones.